PER CURIAM.
The amendment to the complaint did not change the cause of action. It was of such a character that it might have been granted at the trial without conditions, and thereafter, and without further delay, the trial might have proceeded. If any criticism is to be made upon the conditions imposed, it would be that they are more favorable to the appellant than it is entitled to. So much of the order as is appealed from should be affirmed, with $10 costs and disbursements, and, in view of this disposition of the appeal, the motion to dismiss the appeal is denied, without costs.